DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the metal material,” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, 7, 10, 12-14, and 17-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 7,300,016 (hereinafter “Brown”), embodiment of figure 7.
Regarding claims 1, 13, and 18 Brown discloses a tape spool [and therefore a method of forming it] comprising:
a substantially cylindrical hub (152) defining a winding surface (156);
a first flange (50) extending radially from a first end of the hub (152);
a second flange (48) extending radially from a second end of the hub (152); and
an insert (I, see annotated figure below) extending through an inner radius of the first flange (50), the insert (I) includes a coupling element having a plurality of toothed portions (i.e. similar to figure 2),

    PNG
    media_image1.png
    384
    936
    media_image1.png
    Greyscale


wherein an outer periphery of each of the first flange (50) and the second flange (48) does not include a gear portion, and
wherein the tape winding surface (156) is configured to have a maximum radial deformation of less than about 0.001 inch between the first end and the second end when the tape winding surface (156) receives a compressive load of at least about 500 psi from a tape (i.e. 160 has an “effective” elastic modulus of 0.9 million psi, which is close to Applicant’s disclosed 1 million psi, and would therefore behave similarly enough to meet this limitation.  See Brown column 9 lines 15-19).

Regarding claim 2 Brown discloses the above spool and method, and further discloses wherein the material (aluminum) has a Young's modulus of at least about five million psi (i.e. this is an inherent property of aluminum).
Regarding claim 3 Brown discloses the above spool and method.  It is noted that claim 3 recites a product-by-process limitation of “injection molded” metal, and that a claim is not patentable if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes (MPEP 2113). Brown discloses wherein the material is metal (aluminum), which is equivalent to the product-by-process claim phrase “injection molded metal’.
claim 5 Brown discloses the above spool and method, and further discloses wherein the metal comprises aluminum (column 9 line 22).
Regarding claim 7 Brown discloses the above spool and method, and further discloses wherein the insert (I) is configured for rotational coupling to a tape drive.
Regarding claim 10 Brown discloses the above spool and method, and further discloses a tape wound onto the winding surface (156) between the first and second flanges (48 and 50).
Regarding claim 12 Brown discloses the above spool and method, and further discloses wherein a plurality of circle portions (i.e. I is similar to figure 2) are provided among (around) the plurality of toothed portions in the coupling element.
Regarding claim 14 Brown discloses the above spool and method, and further discloses wherein the material (aluminum) has an elastic modulus of at least about five million psi (this is an inherent property of aluminum).
Regarding claim 17 Brown discloses the above spool and method, and further discloses a tape cartridge (150).
Regarding claim 19 Brown discloses the above spool and method.  It is noted that claim 19 recites a product-by-process limitation of being “injection molded,” and that a claim is not patentable if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes (MPEP 2113). Brown discloses wherein the flanges and winding surface are formed, which is equivalent to being injection molded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown.
Regarding claim 15 Brown teaches the above tape spool assembly and method, and further teaches wherein a tape exerts a compressive load to the hub (152).  Brown does not specifically recite the exact loading of the tape on the hub. It would have been obvious to one of ordinary skill in the art at the time of invention to wind the tape to any convenient pressure, including 500 psi, in order to ensure proper winding of the tape.

Claims 8-9, 16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (embodiment of figure 7) in view of Brown (embodiment of figure 5).
Regarding claims 8-9, 16, and 20 Brown figure 7 discloses the above tape spool assembly and method, and further teaches a cavity (see figure 7) defined in the second end of the hub (152), the cavity extending from an axis of the tape spool to the second flange (48) at an inner radius of the hub (152). Brown figure 7 likely has a magnetic washer clutch component, but does not expressly recite such. Brown figure 5 teaches a It would have been obvious to one of ordinary skill in the art at the time of invention to make the clutching portion of Brown figure 7 with the magnetic portion of Brown figure 5 in order to better engage the tape drive.

Claims 4, 6, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown in view of US Patent No. 7,309,040 (Hereinafter “Sogabe”).
Regarding claims 4, 6 and 11 Brown teaches the above tape spool assembly and method, but does not specifically teach magnesium, titanium, or nickle. This appears to be merely obvious variation, as demonstrated by Sogabe. Sogabe (see figure 8 and column 7 lines 1-29) teaches a similar reel (1) for a tape (4), the reel (1) having a hub (5) with connected top and bottom flanges (9a-9b). Sogabe further teaches that aluminum, magnesium, titanium, and nickel are obvious variants in a magnetic tape reel, and may each be used for the purpose of adding strength while not increasing size. It would have been obvious to one of ordinary skill in the art at the time of invention to make the material from magnesium, titanium, or nickel to provide a lightweight yet strong reel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references show various formations of tape reels deemed similar to Applicant’s.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654              

/SANG K KIM/           Primary Examiner, Art Unit 3654